 1   C. BROOKS CUTTER (SBN 121407)
     JOHN R. PARKER, JR. (SBN 257761)
 2   CUTTER LAW P.C.
 3   401 Watt Avenue
     Sacramento, California 95864
 4   Telephone: (916) 290-9400
     Facsimile: (916) 588-9330
 5   E-mails: bcutter@cutterlaw.com / jparker@cutterlaw.com
 6   Attorneys for Relator
 7   JOHN P. BUEKER (admitted pro hac vice)
     john.bueker@ropesgray.com
 8   ROPES & GRAY LLP
     Prudential Tower, 800 Boylston Street
 9   Boston, MA 02199-3600
     Tel: (617) 951-7000
10   Fax: (617) 235-7500
11
       SEAN A. COMMONS (SBN 217603)
12    scommons@sidley.com
      AMANDA V. LOPEZ (SBN 273602)
13    alopez@sidley.com
      SIDLEY AUSTIN LLP
14    555 West Fifth Street, Suite 4000 Los Angeles,
      California 90013
15    Telephone: (213) 896-6000
       Facsimile: (213) 896-6600
16

17   Attorneys for Defendants

18                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA, ex rel.                 CASE NO. 2:09-cv-3010-MCE-JFM
20   FRANK SOLIS,
21                           PLAINTIFF,           ORDER
22   v.
23
                                                  Date: March 21, 2019
     MILLENNIUM PHARMACEUTICALS,                  Time: 11:00 a.m.
24   INC., SCHERING-PLOUGH CORP., and             Assigned to: Hon. Morrison C. England, Jr.
     MERCK & CO.,
25                                                Location: Courtroom 7, 14th Floor

26                           DEFENDANTS.
27
28

                                               ORDER
 1                                               ORDER
 2        GOOD CAUSE APPEARING, the Court hereby accepts the Stipulation by the Parties and
 3   the Status Conference is hereby continued from March 21, 2019 to April 4, 2019 at 11:00 a.m. in
 4   Courtroom 7.
 5        IT IS SO ORDERED.
 6   Dated: March 13, 2019
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28

                                                ORDER
                                                  2
